Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 12/28/21 is acknowledged. 
After further consideration, the Examiner withdraws the species restriction between figures 1-2 and 3. Therefore, claims 1-11 are active and considered below.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Alligator luminescent sinker treble hook,” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5-6, and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrase “the treble hook” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kent US 7,322,150.

Regarding claim 1, Kent teaches a snag hook comprising: 
a. a hook comprising at least one hook bend and barb (16 and 18 of figure 1); and 
b. a body, wherein the body is coated with a luminescent material or agent (27 figure 3 as described in at least column 2 lines 29-34);
but does not specify a plurality of coating materials, wherein a first coating material is a base powder coat material and a second coating material is a clear powder coat material mixed with a luminescent material or agent.
However, such powder materials/colors are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the luminescent color in such a form, in order to meet user preferences; since it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use; and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claim 2, Kent teaches the snag hook of claim 1 but does not specify wherein the treble hook is either a size #8/0, #10/0 or #12/0 treble hook.
However, treble hooks are widely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a hook, in order to accommodate user preferences for catching particular fish, etc.; since the substitution of one known 

Regarding claim 3, Kent teaches the snag hook of claim 1 but does not specify wherein the body is substantially bullet shaped.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various type of shapes, in order to accommodate user preferences for catching various types of fish, etc.; since Kent specifies various types of shapes being obvious (column 3 lines 7-10), and applicant’s own disclosure describes alternate shapes which inherently describes the shape of the body as not critical.

Regarding claim 4, Kent teaches the snag hook of claim 1 but does not specify wherein the body is substantially tear dropped shaped.
However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any various type of shapes, in order to accommodate user preferences for catching various types of fish, etc.; since Kent specifies various types of shapes being obvious (column 3 lines 7-10), and applicant’s own disclosure describes alternate shapes which inherently describes the shape of the body as not critical.

Regarding claim 5, Kent teaches the snag hook of claim 2 but does not specify wherein the body is substantially bullet shaped (see claim 3 rejection).

Regarding claim 6, Kent teaches the snag hook of claim 2 but does not specify wherein the body is substantially tear dropped shaped (see claim 4 rejection).

Regarding claim 7, Kent teaches the snag hook of claim 1 where in the body comprises lead (column 3 lines 14-15).



Regarding claim 9, Kent teaches the snag hook of claim 2 wherein the body comprises lead (see claim 7 rejection).

Regarding claim 10, Kent teaches the snag hook of claim 9 wherein the body doesn't extend past the at least one hook bend (see claim 8 rejection).

Regarding claim 11, Kent teaches the snag hook of claim 4 wherein the body comprises lead (see claim 7 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/JESSICA B WONG/Primary Examiner, Art Unit 3644